Citation Nr: 0517459
Decision Date: 06/27/05	Archive Date: 09/19/05

Citation Nr: 0517459	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  98-14 333A	)	DATE JUN 27 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for an amnestic disorder, based upon an initial award.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from September 1987 to July 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  The RO, in pertinent part, granted 
entitlement to service connection for an amnestic disorder, 
evaluated as 10 percent disabling from July 1997.  The 
veteran expressed disagreement with the assigned rating.   

In a February 1999 rating decision, the RO increased the 
rating to 30 percent, effective from July 1997.  In AB v. 
Brown, 6 Vet. App. 35 (1993), however, the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available has been awarded.

The veteran presented testimony at a personal hearing at the 
RO in January 1999.  During the appeal, the veteran moved, 
and jurisdiction of the claim was transferred to the Newark, 
New Jersey, RO.


VACATUR

This case was certified to the Board in March 2000.  The case 
was remanded in March 2000 for further development.  In 
January 2003 the RO notified the veteran that his records 
were being returned to the Board.  The Board believed that 
all due process requirements had been met, and reviewed the 
case on the merits.  In a decision issued on February 26, 
2003, the Board denied the veteran's claim of entitlement to 
a disability rating in excess of 30 percent for the service-
connected amnestic disorder, based on an initial award.  

However, it has come to the Board's attention that, prior to 
the decision of February 26, 2003, the veteran had requested 
a personal hearing before a Veterans Law Judge.  In March 
2003, the veteran was notified that, to ensure that due 
process is served, the Board had contacted the VARO in 
Philadelphia, to schedule a hearing at the RO before a 
Veterans Law Judge.  The RO was to notify him of the hearing 
date.  He was notified that if he appeared for the scheduled 
hearing his records would be returned to the Board, the 
decision of February 26, 2003, would be vacated, and the 
Veterans Law Judge who presided at the hearing would enter a 
de novo decision.  If he did not appear for the hearing, the 
Board's February 26, 2003, decision would stand.  

The veteran presented testimony at a Travel Board hearing at 
the Philadelphia RO before the undersigned Veterans Law Judge 
in January 2005.  By law, the Board may vacate an appellate 
decision at any time either on the request of the veteran or 
his representative, or on the Board's own motion, when there 
has been a denial of due process.  See 38 C.F.R. § 20.904(a) 
(2004).  In order to ensure that the appellant has been 
accorded full due process of law and that the decision on his 
appeal takes into consideration all the available evidence, 
including hearing testimony, the Board will herein, on its 
own motion, vacate its decision of February 26, 2003.  A 
subsequent decision will be issued in its place.


ORDER

The Board's decision of February 26, 2003, which denied the 
veteran's claim for a disability rating in excess of 30 
percent for an amnestic disorder, based upon an initial 
award, is hereby vacated.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

Citation Nr: 0303363	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  98-14 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for amnestic disorder, based on an initial award.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that, in pertinent part, granted service 
connection for an amnestic disorder, assigning the disability 
a 10 percent rating.  The veteran expressed his 
dissatisfaction with the assigned rating and, in February 
1999, the RO increased the rating to 30 percent, effective 
the day following the veteran's separation from active 
military service.  The veteran pursued his appeal.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Amnestic disorder is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
chronic sleep impairment and mild memory loss.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for an amnestic disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.3, 4.7, 
4.10, 4.130 Diagnostic Code 9327-9312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in February 1998, March 1999, July 2000, August 2001, and 
November 2001, describing what VA would do to assist the 
veteran, the evidence the veteran needed to provide, and the 
evidence the VA had, and an July 1998 Statement of the Case 
and February 1999 and September 2002 Supplement Statements of 
the Case, provided to both the veteran and his 
representative, provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002).  In addition, the veteran and his wife 
testified at a personal hearing held at the RO before a 
hearing officer.  No further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations regarding the 
development of the pending claim.  



Factual Background

The veteran's service medical records show that he was seen 
for complaints of short-term memory loss.  In January 1996, 
neuropsychiatric examination diagnosed amnestic disorder.  
The examination evaluation of February 1997 diagnosed 
amnestic condition.  Post-service, he underwent VA 
psychiatric examination in September 1997, during which he 
complained of memory problems.  It was noted that he was 
appropriately dressed and groomed; appeared comfortable; not 
anxious or agitated; was cooperative; and spoke 
spontaneously.  Affect was full and appropriate; mood was 
euthymic; thoughts were oriented and relevant; he denied 
suicidal or homicidal ideation; concentration was intact; 
immediate memory was more impaired than his remote memories; 
he had adequate impulse control; and judgment was intact.  
The examiner offered that the veteran had moderate difficulty 
with occupational functioning and he appeared able to manage 
his affairs, to include disbursement of funds.  A GAF (Global 
Assessment Functioning) score of 60 was assigned and amnestic 
disorder diagnosed.  

From May 1997 to August 1997, the veteran was seen by a 
private neuropsychologist, B. Goodyear, Ph.D., who suspected 
adjustment disorder, probable history of ADD (attention 
deficiency disorder), and insomnia.  The veteran's private 
neurologist, A. Zechowy, M.D., in medical statements of April 
1998 and June 1998, essentially related that he was treating 
the veteran's adult ADD with medication.  

Letters dated in late 1998 and early 1999 from the veteran's 
former employers relate that the veteran was a hard worker 
who tried his best and put forth a good effort, but had 
problems retaining the information presented and was unable 
to function because of forgetfulness.  During the veteran's 
January 1999 personal hearing, testimony was presented that, 
since separation from the military the veteran had had four 
jobs, which all terminated because of his forgetfulness.  He 
related that he had problems with memory and sleep; that 
people became frustrated with him; and that, although he 
tried hard, he was forgetful, which frustrates him.  

The report of the veteran's January 1999 VA psychiatric 
examination noted that he had difficulty concentrating and 
was forgetful.  The veteran was suitably dressed, provided 
suitable answers, and was coherent.  He seemed anxious and 
worried; affect was depressed.  He was oriented; showed some 
memory lapses for recent events; had fair insight and 
judgment; no evidence of abnormal thought patterns.  The 
diagnosis was amnestic disorder, with a GAF score of 65.  

Between September 1998 and February 1999, the veteran 
underwent evaluation for sleep disturbance.  The results of a 
January 1999 polysomnogram revealed hypersomnolence and 
obstructive sleep apnea.  In a February 1999 letter to the 
veteran, his treating physician expressed concern that the 
veteran was not following up on his suspected narcolepsy.  

On VA examination in August 1999, the examiner found no focal 
neurological deficits.  The veteran was alert and lucid; no 
sinus tenderness; nasal passages were 100 percent patent; and 
septum was midline.  The diagnosis was sleep apnea, 
untreated.  

A medical statement from a neuro-cognitive learning 
consultant, dated in September 2001, indicates that the 
veteran's medications were in the process of being adjusted 
to treat ADD and possible significant and outstanding 
learning disabilities.  The veteran's private neurologist, 
Dr. Zechowy, in a medical statement of December 2001, noted 
he had referred the veteran to the learning specialist and 
that the physician had tried treating the veteran with 
medication, with little results.  

The veteran's Social Security Administration records were 
received, which contain medical records already reviewed by 
VA.  In early 2000, he was awarded disability benefits 
primarily due to sleep apnea, with no secondary condition 
established.  

The report of the veteran's August 2002 VA psychiatric 
examination noted that for the last year and a half he has 
been on Ritalin, prescribed by his neurologist.  The veteran 
claimed that the medication helped him "focus more" and 
that it "wakes up my brain."  He still had some residual 
insomnia.  He stated that he still occasionally got 
depressed, but, at the time of the examination, his 
motivation and interest in daily activities seemed to be 
unimpaired.  He was self-employed, running his own lawn and 
handyman business, and living with his wife and child.  The 
examiner noted the veteran was casually dressed and slightly 
apprehensive, but not abnormally so.  There were no signs of 
psychosis; insight and judgment appeared to be fair; was 
oriented for time, place and person; and cognitively intact.  
The diagnosis was dysthymic disorder, in remission, with a 
GAF score of about 60.  

Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

In the veteran's case, his service-connected amnestic 
disorder is rated in VA's Schedule for Rating Disabilities 
under mental disorders, specifically under Diagnostic Code 
9327-9312.  See 38 C.F.R. § 4.130.  The first diagnostic code 
cited is the one for the disease itself (organic mental 
disorder) and the diagnostic code that follows the hyphen 
(dementia of the Alzheimer's type) is the one for the 
residual condition.  See 38 C.F.R. § 4.27.  

Under Diagnostic Code 9327-9312, a 30 percent evaluation is 
assigned where there is occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  Id.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.  

The Board notes that over the years the veteran has had a 
number of diagnoses attached to him, to include sleep apnea 
syndrome, amnestic disorder, adult ADD, and some associated 
depression.  

Following examination of the veteran in September 1997, 
January 1999, and August 2002, the VA psychiatrists assigned 
FAG  scores of 60, 65, and about 60, respectively.  These 
examination took into consideration the veteran's sleep 
apnea, and adult ADD.  Pursuant to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), GAF scores between 51 
and 60 denote moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e. 
g., few friends, conflicts with peers or co-workers).  GAF 
scores between 61 and 70 denote some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, and the person has some meaningful 
interpersonal relationships.  

Over the years, medical evaluations have shown that the 
veteran has exhibited occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  In the last couple of years, he has been treated with 
Ritalin.  Currently, he is self-employed, and living with his 
wife and child.  He has had periods of depressed mood, 
although not recently, some anxiety, chronic sleep 
disturbance and memory loss.  He consistently has shown that 
he is oriented for time, place and person, is cognitively 
intact, has fair insight and judgment, and some 
forgetfulness.  On the other hand, medical evidence has not 
show that he has occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory speech, 
panic attacks, difficulty in understanding complex commands, 
impaired judgment, disturbances of motivation and mood, or 
difficulty in maintaining effective work and social 
relationships, as to warrant a 50 percent disability rating.  
In the absence of medical evidence showing such 
symptomatology, a 50 percent rating, or higher, is not 
warranted.  Under the circumstances, a 30 percent rating is 
entirely appropriate for the veteran's amnestic disorder, 
effective from the grant of service connection for the 
disability, and fully comports with the applicable schedular 
criteria.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's amnestic disorder at any stage under consideration.  
It should be remembered that, generally, the degrees of 
disability specified under the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.2.  
In this regard, the Board notes that the medical evidence 
reflects that the veteran has not undergone prolonged 
hospitalization for his mental disability or that the 
disability has caused marked interference with employment as 
to render impractical the application of the regular 
schedular standards during any stage under consideration.  In 
early 2000, it appears he received Social Security disability 
due to sleep apnea, not amnestic disorder; however, recent 
evidence shows that he is currently self-employed, running 
his own lawn and handyman service.  Under the circumstances, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

In reaching this decision, the Board has considered the 
appropriateness of the initial rating for the veteran's 
lumbosacral disability under the applicable criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  Likewise, the 
Board notes that the RO has effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times while the appeal was 
pending.  See Fenderson, 12 Vet. App. at 126.


ORDER

A disability rating in excess of 30 percent for amnestic 
disorder, based on an initial award, is denied.



	                      
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




